FRANK, Acting Chief Judge.
Dorrell Webb appeals from an order imposing probation, arguing that the special conditions were not orally pronounced by the trial court. Webb’s history with the trial court reveals that the same conditions were imposed upon him in three prior probation orders. Thus, Webb and his attorney were aware of all special conditions. Because Webb did not challenge the reim-position of these conditions at sentencing, we affirm the order in all respects but one. We have declared special condition 18, requiring Webb to show respect to criminal justice officials, unconstitutionally vague. Knight v. State, 593 So.2d 1202 (Fla. 2d DCA 1992). We affirm Webb’s- sentences but strike condition 18 from the order of probation.
PARKER and BLUE, JJ., concur.